Case 19-12378-KBO    Doc 1296-5    Filed 01/22/21   Page 1 of 2




                          Exhibit E
                    December 16, 2019 Email
                       Case 19-12378-KBO          Doc 1296-5       Filed 01/22/21       Page 2 of 2


Seth Pearson

From:                              Seth Pearson
Sent:                              Tuesday, November 26, 2019 12:12 PM
To:                                'slefkovitz@lefkovitz.com'
Subject:                           Dura Auto claim


Hi Steven,

I wanted to reach out in regards to Plasti‐Paint’s outstanding claim against Dura Automotive. Hain Capital is in the
business of purchasing bankruptcy debt of companies like Dura and I wanted to propose an immediate cash purchase of
your client’s claim.

We can move fast, efficiently and get cash to your client now instead of remaining involved in a protracted and resource
draining insolvency.

Let me know if there is an inclination on your client’s side in exploring a of the ARs and we can discuss our current
bidding rate.

Best regards,

Seth
Seth Pearson
Sales Associate
Hain Capital Group, LLC
Meadows Office Complex
301 Route 17 North
Rutherford, NJ 07070
(201) 806-9820 - Direct
(201) 896-6102 - Fax
www.haincapital.com




                                                             2
        Confidential                                                                             HAINCAPITAL000002
